DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Status
This Office Action is in response to the remarks and amendments filed on 04/28/2022. The previous 35 USC 112 rejections have been withdrawn. Claims 1-20 remain pending for consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has added the limitation “wherein the moving guide moves outside the exterior surface of the guide rail”. However, in light of the specification and drawings, the moving guide moves on an outside exterior surface of the guide rail. Therefore, there is nothing in the originally filed claims, specification or drawings to support this newly added limitation of the moving guide moving outside the exterior surface of the guide rail. Thus, the newly added limitation is deemed to be NEW MATTER.
Claims 2-15 are rejected due to dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the claim recites “wherein the moving guide moves outside the exterior surface of the guide rail” which renders the claim indefinite because it is unclear how the moving guide is moving outside an exterior surface of the guide rail. The specification and figures fail to illustrate this type of motion. Rather, what is illustrated is the moving guide moving on the outside of an exterior surface of the guide rail. For examination purposes, the claim is interpreted to recite -- the moving guide moves on an outside surface of the exterior surface of the guide rail --.
Claims 2-15 are rejected due to dependency.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US. 20170159986, herein after referred to as Hong).
Regarding claim 1, in view of indefiniteness, Hong teaches a refrigerator (a refrigerator in Figures 1 and 2) comprising: a main body (Figure 2 part 10) in which a storage chamber (parts 110, 120, 130, and 140 in Figure 2) is formed; a door configured to open and close the storage chamber (parts 11, 12, 13, and 14 in Figure 2); and an ice maker installable in the door (part 2 Figure 3B and paragraph [0025]), wherein the ice maker comprises: a frame (parts 31 and 32 Figure 5), an ice-making tray (part 30 Figure 5) which is couplable to and decouplable from the frame (paragraph [0081]), configured to contain ice, and a water bucket (part 33 Figure 6) which is rotatable while mounted on the frame (paragraph [0081]), configured to supply water to the ice-making tray, wherein the water bucket comprises: a rotating shaft (part 333 Figure 9) as a rotation center about which the water bucket is rotatable while mounted on the frame (paragraph [0093]), and a moving guide (part 332 Figure 9) spaced apart from the rotating shaft and movable around the rotating shaft (paragraph [0090]), and wherein the frame comprises: a rotating shaft coupling portion (part 325 Figure 8) to which the rotating shaft is rotatably coupled (paragraph [0115]), and a guide rail (part 327 Figure 10) including an exterior surface (see below annotated Fig. of Hong) on which the moving guide is supported, wherein the moving guide moves on an outside surface of the exterior surface of the guide rail which defines a movement path (see below annotated Fig. of Hong) of the moving guide and is formed in a shape of the movement path (see below annotated Fig. of Hong) of the moving guide of the water bucket (Figures 10-11) to guide a rotational movement of the water bucket (paragraph [0019] and Figures 10-11).

    PNG
    media_image1.png
    555
    855
    media_image1.png
    Greyscale

Regarding claim 2, Hong teaches the water bucket comprises a water bucket body (part 330 in Figure 5) with one surface open to supply the water (paragraph [0080]), and a water bucket cover (part 330 Figure 5) formed on another surface of the water bucket body, and wherein the rotating shaft and the moving guide are configured to be provided on both sides of the water bucket body (see figure below).

    PNG
    media_image2.png
    539
    797
    media_image2.png
    Greyscale

Regarding claim 3, Hong teaches the frame comprises a water bucket installation portion (part 320 Figure 5) to which the water bucket (part 33 Figure 6) is couplable (paragraph [0090]), and wherein the rotating shaft coupling portion and the guide rail are configured to be provided on both inner sides of the water bucket installation portion (see figure below).

    PNG
    media_image3.png
    539
    807
    media_image3.png
    Greyscale

Regarding claim 4, Hong teaches wherein the rotating shaft coupling portion and the guide rail are configured to be formed integrally (part 323 Figure 8 and paragraph [0093]).
Regarding claim 5, Hong teaches wherein the guide rail further comprises a seating portion (part 329 Figure 8) formed to limit a movement of the moving guide while the water bucket is mounted on the frame (paragraph [0122]).
 Regarding claim 6, Hong teaches wherein the rotating shaft coupling portion and the guide rail are configured to be open in a mounting direction of the water bucket so that the water bucket is separable from the frame (Figures 10 and 11, and paragraph [0011]).
Regarding claim 7, Hong teaches wherein the frame comprises a water bucket receiving portion (part 310 Figure 5) configured to receive the water bucket (paragraph [0084]), and wherein the water bucket receiving portion comprises an inclined surface (part 311 Figure 5) configured to be inclined so that the water in the water bucket is guided to the ice-making tray (paragraph [0086]).
Regarding claim 8, Hong teaches wherein the water bucket cover further comprises a frame support portion configured to be formed to extend at the bottom thereof and configured to be supported on at least one surface of the water bucket installation portion (see figures below).

    PNG
    media_image4.png
    422
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    463
    706
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong and in view of Hwang et al. (US. 20160265831, herein after referred to as Hwang).
Regarding claim 9, Hong teaches a lever (part 34 Figure 13) configured to be manipulated to separate the ice from the ice-making tray (paragraph [0082]).
Hong teaches the invention as described above but fails to explicitly teach wherein the ice-making tray comprises a mounting guide configured to guide engagement with the lever.
However, Hwang teaches wherein the ice-making tray comprises a mounting guide (part 138 Figure 7) configured to guide engagement with the lever (paragraph [0082]) to allow a physical connection between the ice-making tray and the lever.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Hong to include an ice-making tray that comprises a mounting guide configured to guide engagement with the lever in view of the teachings of Hwang to allow a physical connection between the ice-making tray and the lever.
Regarding claim 10, the combined teachings teach wherein the lever comprises a connecting member (part 35 Figure 5 of Hong) provided with a shaft inserting portion (see figure below) to rotatably connect the ice-making tray (paragraph [0087] of Hong).

    PNG
    media_image6.png
    785
    460
    media_image6.png
    Greyscale

Regarding claim 11, the combined teachings teach wherein the ice-making tray comprises: a shaft portion (parts 134a and 136a Figure 7 of Hwang) connected to the shaft inserting portion of the lever, and a rotating shaft portion (parts 133b and 134b Figure 7 of Hwang) rotatably connected to the frame (paragraph [0102] of Hwang), and wherein the mounting guide (part 138 Figure 7 of Hwang) is configured to be provided on the shaft portion (paragraph [0131] of Hwang).
Regarding claim 12, the combined teachings teach wherein the shaft portion comprises a first shaft having an elliptical shape (part 136a Figure 7 of Hwang), and a second shaft having an elliptical shape (part 134a Figure 7 of Hwang) spaced apart from the first shaft (Figure 7 of Hwang), and wherein the mounting guide is configured to connect between the first shaft and the second shaft (paragraph [0106] of Hwang).
Regarding claim 13, the combined teachings teach the invention as described above but fail to explicitly teach wherein the first shaft has a first height h1, wherein the second shaft has a second height h2 higher than the first height h1, and wherein the mounting guide has a third height h3 lower than the first height h1.
However, Applicant has not disclosed that having a first shaft that has a first height h1, wherein the second shaft has a second height h2 higher than the first height h1, and wherein the mounting guide has a third height h3 lower than the first height h1 does anything more than produce the predictable result of providing two shafts and a mounting guide. Since it has been held that mere change in size/proportion has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the first shaft, the second shaft, and the mounting guide of Hwang and meet the claimed limitations in order to provide the same predictable results.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a frame further comprising an ice-making cover configured to cover the ice-making tray, and a cover rotating shaft configured to be provided to couple the ice-making cover, and wherein the ice-making cover comprises a cover rotating shaft inserting portion formed as a hole to allow the cover rotating shaft to be movably coupled along a vertical direction of the cover rotating shaft inserting portion. The closet prior art reference, Hong, teaches an ice-making cover, a cover rotating shaft, and a cover rotating shaft inserting portion; however, the reference fails to disclose, suggest or teach a cover rotating shaft movably coupled along a vertical direction of the cover rotating shaft inserting portion.
Therefore, dependent claims 14 and 15 are considered allowable.
Claims 16-18, 20 are allowed.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a mounting guide formed to be inserted into the shaft insertion portion of the connecting member and having a height lower than a height of the rotating shaft portion. The closet prior art reference, Hong, teaches a mounting guide; however, the reference fails to disclose, suggest or teach a mounting guide formed to be inserted into the shaft insertion portion of the connecting member and having a height lower than a height of the rotating shaft portion. 
Therefore, independent claim 16 with dependent claims therefrom are considered allowable.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments (page 3) that Hong does not teach “the moving guide moves on the outside of the exterior surface of the guide rail which defines a movement path of the moving guide and is formed in a shape of the movement path of the moving guide of the water bucket to guide a rotational movement of the water bucket”, the Examiner disagrees. In view of the indefiniteness, Hong discloses the moving guide moves on an outside surface of the exterior surface of the guide rail which defines a movement path (see annotated Fig. of Hong in claim 1) of the moving guide and is formed in a shape of the movement path (see annotated Fig. of Hong in claim 1) of the moving guide of the water bucket (Figures 10-11) to guide a rotational movement of the water bucket (paragraph [0019] and Figures 10-11). Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763